Citation Nr: 0322968	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  00-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right femoral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
February 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denying 
compensation under 38 U.S.C.A. § 1151 for right femoral 
neuropathy.  In April 2001, the Board remanded this case to 
the RO for the completion of certain development actions and 
upon their completion, such matter was returned to the Board 
for further review.


REMAND

Among the actions sought by the Board in its April 2001 
remand was the performance of a VA neurological examination, 
which was requested to determine the current nature and 
etiology of any existing groin or right leg neuropathy of the 
veteran.  In the indented paragraphs of the Board's remand, 
certain questions were identified which were to be posed to 
the VA examiner.  

Review of the record indicates that a VA examination was 
attempted in August 2001.  At that time, it was the 
examiner's clinical impression that there was evidence of 
right femoral neuropathy, secondary to catheterization 
through the veteran's right femoral artery three years prior 
thereto.  Alas, all responses were not provided to all of the 
Board's questions.  An additional VA neurological examination 
was accomplished in March 2003 by another physician, who 
found that it appeared that the veteran had right thigh 
atrophy which was at least as likely as not related to a new 
onset right femoral neuropathy during his VA hospitalization 
in 1999.  This second physician noted, however, the absence 
of treatment records from the veteran's private medical 
provider, Dr. Gordon, as well as records of treatment from 
Jefferson Hospital and St. Clair Hospital and the results of 
a private brain scan.  Hence, the examiner was unable to 
assess the veteran's left-sided subcortical infarctions and 
their possible effects on the functioning of his right leg.  
Finally, although the examiner found that there was no 
evidence that a right femoral neuropathy due to carelessness, 
negligence, lack of proper skill, or error in judgment during 
the VA hospitalization in 1999, due to Board error, he was 
not asked to respond, nor did he respond, to whether the 
disability in question was an event not reasonably 
foreseeable, as required by 38 U.S.C.A. § 1151(a)(1)(B) (West 
2002).  

Inasmuch as corrective actions are needed, remand is 
required.  Accordingly, this matter is again REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), its implementing 
regulations, are completed as to the 
issue identified on the title page of 
this document.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as well as 
the implementing regulations, are fully 
complied with and satisfied.  This 
includes specifically notifying the 
veteran in writing precisely what 
evidence, if any, will be obtained by him 
and precisely what evidence, if any, will 
be retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  By the same letter, the RO must also 
advise the veteran of the evidence needed 
to substantiate his claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 
for right femoral neuropathy.  He should 
also be instructed of his right to submit 
any additional argument and/or evidence 
in support of such claim.  The best 
evidence would be competent medical 
evidence indicating that right femoral 
neuropathy was the proximate result of VA 
carelessness, negligence, lack of proper 
skill, or error in judgment, or an event 
not reasonably foreseeable.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide legible VA 
Forms 21-4142, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs, to the RO so that 
treatment records may be obtained from 
his personal physician, Dr. Gordon, as  
well as Jefferson Hospital, St. Clair 
Hospital, and the private facility where 
computed tomography scans of the brain 
were undertaken.  Upon receipt of legible 
authorization forms, the RO should review 
the file in order to determine whether 
complete records from each noted provider 
have already been obtained, and, if not, 
contact should be made with each source 
so that all pertinent records of 
examination or treatment are made a part 
of the claims file.

4.  The RO should obtain the document 
executed by the veteran, whereby he 
provided his informed consent to the 
coronary catheterization procedure 
performed at the University Drive VA 
Medical Center in March 1999, which he 
alleges led to additional disability 
involving right femoral neuropathy, for 
inclusion in the record.  

5.  Thereafter, the peripheral nerve 
examination report prepared on March 5, 
2003, by Dr. Ogren at the Butler VA 
Medical Center, should be returned to 
that provider for the preparation of an 
addendum to the earlier report.  The 
claims file in its entirety, to include a 
complete copy of this REMAND, must be 
made available to Dr. Ogren.  The report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  

Following a review of the claims folder 
and the prior report, Dr. Ogren must 
opine whether it is at least as likely as 
not that disability involving right 
femoral or groin neuropathy was caused by 
VA medical or surgical treatment and, if 
so, whether it is at least as likely as 
not that the proximate cause of such 
disability was VA carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault, or an event that was not 
reasonably foreseeable?  A complete 
rationale supporting each opinion offered 
must be set forth by Dr. Ogren. 

Use by Dr. Ogren of the italicized 
language in responding to the 
aforementioned questions is required.  

6.  If Dr. Ogren is not available, the 
veteran should be afforded a VA neurology 
examination for the purpose of 
determining the nature and etiology of 
his claimed right femoral or groin 
neuropathy.  The claims file in its 
entirety, to include a complete copy of 
this REMAND, must be made available to 
the neurologist designated to examine the 
veteran and the report of examination 
should reflect the neurologist's 
consideration of the veteran's documented 
medical history and assertions.  The 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  All 
diagnostic testing necessary to determine 
the full extent of any disability present 
must be undertaken.  All applicable 
diagnoses must be fully set forth.  

The examining neurologist must opine, 
with a full, supporting rationale, 
whether it is at least as likely as not 
that disability involving right femoral 
or groin neuropathy was caused by VA 
medical or surgical treatment and, if so, 
whether it is at least as likely as not 
that the proximate cause of such 
disability was VA carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault, or an event that was not 
reasonably foreseeable?  

Use by the neurologist of the italicized 
language cited in responding is required.  

7.  To help avoid further remands, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action must be undertaken.  

8.  Thereafter, the RO should undertake 
any other development deemed appropriate 
regarding the veteran's claim, prior to 
the readjudication of such claim based on 
the all of the evidence on file and all 
governing legal authority.  In the event 
that the benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


